Citation Nr: 0904616	
Decision Date: 02/09/09    Archive Date: 02/13/09

DOCKET NO.  00-02 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an apportionment of the veteran's disability 
compensation benefits from the Department of Veterans Affairs 
(VA) on behalf of his two minor children.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Marine 
Corps from June 1966 to July 1969, to include combat duty in 
Vietnam.  

The appellant is the veteran's former spouse who brought this 
claim on behalf of the veteran's children, who are now at the 
age of majority.  The appellant seeks remuneration for the 
period of the grant of benefits to the respective 18th 
birthdays of her two children.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 1998 decision by the VA Regional 
Office (RO) in St. Louis, Missouri. In that decision, the RO 
denied an apportionment of the veteran's VA benefits to the 
veteran's children.  The claim has been before the Board on 
two occasions, and was remanded in April 2001 and October 
2006 for procedural and evidentiary development.  All actions 
have been taken, and the claim is ripe for appellate review.  

The appellant appeared at a hearing before the undersigned in 
February 2001.  The veteran indicated that he would not 
attend the hearing and initially requested a hearing with the 
RO.  He has since withdrawn the request.  



FINDINGS OF FACT

1. The veteran had been reasonably discharging his 
responsibility for support of his two children during their 
minority, with whom he did not reside, to the extent that was 
possible, by making multiple attempts to contact them and by 
utilizing appropriate local law enforcement in attempting to 
compel the appellant to allow access to them for the purposes 
of care and support; he also had a portion of his Social 
Security Administration benefits applied to the two children, 
and he has made reasonable attempts to comply with custody 
arrangements.  

2. The veteran's VA compensation payments did include an 
amount for the support of the two dependent children.

3. The appellant does have a financial hardship for the 
purpose of determination of a special apportionment; however, 
the award of a special apportionment (for retroactive 
benefits) would cause an undue hardship on the veteran.


CONCLUSIONS OF LAW

1. The requirements for a general apportioned share of the 
veteran's service-connected disability compensation benefits 
to his two dependent children have not been met.  38 U.S.C.A. 
§ 5307 (West 2002); 38 C.F.R. § 3.450 (2008).

2. The requirements for a special apportioned share of the 
veteran's service-connected disability compensation benefits 
to his two dependent children have not been met.  38 U.S.C.A. 
§ 5307; 38 C.F.R. § 3.451 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

This appeal concerns a benefit provided under chapter 53 of 
title 38, United States Code.  The rules governing VA notice 
and assistance upon receipt of a claim for benefits as 
outlined in 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159 
do not apply to claims for benefits provided under chapters 
other than chapter 51.  See Sims v. Nicholson, 19 Vet. App. 
453, 456 (2006).  That is, the Veterans Claims Assistance Act 
of 2000 (VCAA) does not apply to decisions regarding how 
benefits are paid.  VA rules do, however, include special 
procedural requirements for simultaneously contested claims, 
such as a claim for apportionment. See 38 C.F.R. §§ 19.100, 
19.101, and 19.102 (2007).

A claim for an apportionment is a "contested claim," and is 
subject to the special procedural regulations set forth in 38 
C.F.R. §§ 19.100, 19.101, and 19.102.  The applicable 
contested claims procedures were not, however, initially 
followed in this case.  Pursuant to a Board remand order, 
dated in October 2006, the RO did take remedial action and 
ensured that appropriate notification was dispatched to each 
of the parties to the contested claim.  The RO provided both 
parties, the appellant and the veteran, with remedial notices 
and determinations related to the contested claim, and 
advised both parties of the applicable law and regulations.  
The claim was subsequently adjudicated in a supplemental 
statement of the case, and thus any presumed prejudice 
associated with the delayed timing is rebutted.  See Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification followed by readjudication of 
the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).

VA has obtained financial information from both parties, and 
has afforded both parties the opportunity (if desired) to 
give testimony before the Board.  All known and available 
records relevant to the issue on appeal have been obtained 
and associated with the claims file; and neither party has 
contended otherwise.  The Board therefore concludes that 
neither the appellant nor the veteran is prejudiced by a 
decision on the claim at this time.

Legal Criteria

VA regulations provide that if a veteran's children are not 
in the veteran's custody, all or any part of compensation or 
pension payable on account of the veteran may be apportioned 
as may be prescribed by the Secretary. 38 U.S.C.A. § 5307.  A 
"general" apportionment may be paid if the veteran's children 
are not residing with the veteran, and the veteran is not 
reasonably discharging his responsibility for the children's 
support.  38 C.F.R. § 3.450.  The United States Court of 
Appeals for Veterans Claims (Court) has held that it is not 
necessary for the claimant to establish the existence of 
hardship in order to obtain an apportionment under 38 C.F.R. 
§ 3.450.  See Hall v. Brown, 5 Vet. App. 294 (1993).

A "special" apportionment may be paid where hardship is shown 
to exist.  In such cases, compensation may be apportioned 
between the veteran and his dependents on the basis of the 
facts of the individual case, as long as it does not cause 
undue hardship to the other persons in interest.  In 
determining the basis for special apportionment, 
consideration is to be given to such factors as the amount of 
VA benefits payable, other income and resources of the 
veteran and those dependents in whose behalf the 
apportionment is claimed, and special needs of the veteran, 
his dependents, and the apportionment claimants.  38 C.F.R. § 
3.451


Analysis

The veteran in this case is not the appellant; rather, the 
claim is brought by his ex-spouse on behalf of his two 
children, [redacted] and [redacted], in an attempt to gain an 
apportionment of his disability compensation benefits.  The 
veteran is service-connected for post-traumatic stress 
disorder (PTSD) as a result of his combat service in the 
Republic of Vietnam.  He was awarded compensation at a 30 
percent evaluation from September 1996, which was increased 
to 100 percent, effective from October 1997 to the present.  
He was given additional compensation for his two children, 
who were minors at the time, and it was reflected in the 
initial award that this additional compensation would be 
terminated on the 18th birthdays of both children.  The 
record reflects that [redacted] turned 18 in May 2000, and 
[redacted] turned 18 in July 2003.  Both children currently 
serve on active duty in the armed forces.  They are thus no 
longer minor children, and the appellant contends that the 
apportionment should be set to specifically address the 
period prior to each child's respective reaching of the age 
of majority. 

The appellant's main contention for her claim is that the 
veteran, while receiving benefits in consideration of his 
dependent children, did not furnish funds for the care and 
support of the children.  She claims that the veteran owes 
her in excess of $30,000 pursuant to a court order, and that 
she never received child support or other remuneration from 
the veteran.  According to court documents of record, the 
veteran and appellant were divorced in April 1995, and the 
veteran was to pay a sum of $14, 589 to the appellant as 
payment for his unauthorized sale of some of the appellant's 
personal property (unrelated to the care of the children), as 
well as having to pay the appellant a sum of $300 per month 
for 36 months (following the April 1995 decree) for 
rehabilitative maintenance (also unrelated to the children's 
care).  With specific respect to child support, the veteran 
and the appellant agreed that no child support payments would 
be necessary.  
Custody provisions following the divorce were arranged so 
that the veteran would have custody of [redacted] and [redacted], 
during the school year, with the appellant having custody 
during the summer, in a joint custody arrangement.  This 
leads to the first point of contention regarding the claim of 
entitlement to a general apportionment.  By all accounts, 
both parties appear to agree that the veteran did have 
custody until the end of the 1995 school year (there is some 
debate as to whether the year was 1996 or 1995; however, 1995 
seems to be the most readily agreed upon date).  Following 
this, the appellant took custody of the children for the 
summer, and kept them at her new residence in Iowa (veteran 
lives in Missouri).  The children were not returned at the 
beginning of the school year as required by the custody 
arrangement.  The appellant contends that the veteran 
rejected the children, and did not wish to see them.  This 
is, however, not substantiated by the evidence of record.  

In viewing the events of the fall of 1995, it appears as 
though the veteran contacted his local prosecutor to complain 
that the children were not returned to his care.  Indeed, 
there are two letters of record, dated in August and 
September 1996, whereby the Prosecuting Attorney of Texas 
County, Missouri informed both the appellant and her attorney 
that if she did not return the children within seven days to 
the veteran, that a criminal complaint would be filed, and a 
warrant would be issued for her arrest.  There was no action 
on this for a period of roughly two years, and then, in 
August 1998, the veteran filed a separate complaint with the 
local sheriff (which is of record), stating that his children 
had yet to be returned to his custody.  

The appellant contends that she spoke to the Prosecuting 
Attorney, who told her to keep the children with her and to 
not return custody to the veteran.  She states that the 
veteran and his spouse (he is remarried) did not wish to have 
custody of the children.  There is nothing to confirm that 
any such communication took place and indeed, given the 
veteran's filing of a complaint with the sheriff in 1998, the 
evidence is distinctly to the contrary.  The veteran is the 
only party to this claim who has provided any official 
documentation as to the legal status of the children's 
whereabouts during their minority.  The appellant has 
maintained that she did not return the children due to a 
supposed lack of interest by the veteran; however, the record 
reflects that the veteran did indeed pursue legal avenues to 
have custody returned to him, with the appellant acting as a 
hindrance by not producing the children.  In her defense, the 
appellant has submitted testimony of the two children, who 
each say that they lived with their mother in Iowa, and 
[redacted] specifically stated that she was not "kidnapped" 
by her mother.  It is apparent that, but for the appellant's 
actions in depriving access to the children, the veteran 
would have been able to keep contact and act as a guardian to 
them.  

The veteran testified that he called the appellant on 
numerous occasions by phone, only to get an answering 
machine, and he was unaware of the appellant remarrying (she 
has married twice since divorcing the veteran).  Field visits 
to both the appellant's home and the veteran's home produced 
conflicting testimonies.  The VA representative visiting the 
appellant noted that there were substantial debts incurred in 
the appellant's remarriage to her current husband, and felt 
that the veteran had been neglectful in not forwarding any of 
his VA funds to his children during their minority.  
Conversely, the VA representative visiting the veteran noted 
that the home was clean and neat, and that it would have been 
a good home for the children but for the mother's defiance of 
the custody arrangement.  The veteran was angry that he did 
not get to participate in the children's formative years, and 
the representative implied that the mother's failure to 
comply with the law should bar her entitlement to an 
apportionment.  

The Board determines that the veteran made all efforts to 
keep in contact with his children and to exercise his 
parental responsibilities.  However, he was prevented from 
maintaining contact by the appellant, who apparently acted 
contrary to Missouri law by failing to comply with the 
custody stipulations of the divorce degree.  Indeed, the 
record contains evidence which shows that the veteran was in 
contact with local authorities in an attempt to gain access, 
only to have his ex-wife refuse to comply with the orders of 
local law enforcement.  As such, while he technically did not 
dispatch his VA funding to his children during their minority 
(he did, however, have a portion of his benefits from the 
Social Security Administration (SSA) dispatched to them-
according to the report of the field visit to the appellant), 
it was not based on a lack of trying, and he did attempt to 
maintain contact (he states that he dispatched birthday 
cards, etc., but has no way of knowing if they were 
received).  Thus, the Board will not allow a general 
apportionment, as the veteran is found, through his many 
attempts within the legal system as well as his apportionment 
of SSA benefits, to have reasonably discharged his duties for 
the children's support to the extent possible.  See 38 C.F.R. 
§ 3.450.    

Regarding a special apportionment, the Board notes that the 
principal issue for entitlement is whether or not there 
exists a hardship, and if so, if an apportionment would cause 
an undue hardship on the veteran or others involved in the 
matter (e.g. veteran's current spouse).  The Board notes that 
a field visit to the appellant did note a substantial 
financial hardship, as her income was limited (employed at 
$6.25 hourly with her husband seasonably employed at $12.50 
hourly), with a collective credit card debt of approximately 
$11,000.  At the time of the visit, the son, [redacted], was 
still a minor, and required medication for attention deficit 
disorder, as well as orthodontic treatment.  She further 
listed the orthodontic and medical expenses of her daughter, 
who had a history of respiratory ailments.  The appellant had 
two automobiles with mileage in excess of 150,000, and in 
February 2006, it was calculated that her income exceed her 
expenses by roughly $219.00.  Given these overall 
circumstances, the Board finds that the appellant has 
experienced financial hardship.  

The veteran is 100 percent disabled due to PTSD, and has 
consistently reported to follow-up VA compensation and 
pension examinations which have confirmed him as 100 percent 
disabled and unable to gain employment.  The veteran has 
submitted several medical bills from his current spouse, who 
requires substantial medical care due to a chronic condition 
(lupus).  The veteran's only source of income is his VA 
compensation, and his expenses were calculated most recently 
(February 2006) to exceed his income by $70.00 monthly.  
While his income is more than the appellant's, his expenses 
are also greater, and he is left in a deficit at the end of 
each month, making his situation more financially precarious 
than that of the appellant.  Thus, given the veteran's 
inability to find gainful employment due to his service-
connected PTSD, which is rated 100 percent, as well as the 
expenses exceeding his VA income, the Board determines that a 
special apportionment cannot occur, as it would be an undue 
hardship on the veteran. 

In view of the foregoing, the Board finds that entitlement to 
an apportionment of the veteran's disability compensation 
benefits from the VA on behalf of his two minor children is 
not warranted.  


ORDER

Entitlement to an apportionment of the veteran's disability 
compensation benefits from the VA on behalf of his two minor 
children is denied.  


____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


